                       Case 1:20-cv-03589-JEB Document 13 Filed 12/14/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                    State of New York, et al.                     )
                             Plaintiff                            )
                                v.                                )      Case No.   1:20-cv-03589-JEB
                        Facebook, Inc.                            )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff State of Colorado                                                                                         .


Date:          12/11/2020
                                                                                            Attorney’s signature


                                                                                       Natalie R. Klee CO #51223
                                                                                        Printed name and bar number
                                                                         Colorado Dept. of Law Office of the Attorney General
                                                                               Ralph L. Carr Colorado Judicial Center
                                                                                     1300 Broadway, 7th Floor
                                                                                         Denver, CO 80203
                                                                                                  Address

                                                                                         natalie.klee@coag.gov
                                                                                              E-mail address

                                                                                             (720) 508-6000
                                                                                             Telephone number

                                                                                             (720) 508-6040
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
